Exhibit 10.27

 

COHBAR, INC.

 

AMENDMENT

TO COMMON STOCK PURCHASE WARRANT

 

This Amendment to Common Stock Purchase Warrant, dated as of February 25, 2020
(this “Amendment”), amends that certain Common Stock Purchase Warrant (the
“Warrant”) issued under that certain Subscription Agreement (the “Subscription
Agreement”) dated July 14, 2017, by and between CohBar, Inc., a Delaware
corporation (the “Company”) and the undersigned investor (the “Investor”), and
is entered into by and between the Company and the Investor. All capitalized
terms used in this Amendment, but not defined herein, shall have the meanings
given to them in the Subscription Agreement and the Warrant.

 

RECITALS

 

WHEREAS, Section 15(a) of the Warrant provides that the Warrant may be amended
with the written consent of the Company and the Investor.

 

WHEREAS, the Company and the Investor desire to amend the Warrant to extend the
Warrant’s Maturity Date from June 30, 2020 to September 30, 2021.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. Amendment to the Expiration Date of the Warrant. The Expiration Date of the
Warrant is hereby amended to be September 30, 2021.

 

2. Effect of Amendment. Except as amended by this Amendment, the terms of the
Warrant remain in full force and effect.

 

3. Governing Law. This Amendment shall be governed in all respects by the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.

 

4.  Integration. This Amendment, the Subscription Agreement and the Warrant and
the documents referred to herein and therein and the exhibits and schedules
hereto and thereto, constitute the entire agreement and understanding of the
parties with respect to the subject matter hereof, and supersede all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof.

 

5. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

[Signature Pages Follow]



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Common
Stock Purchase Warrant as of the date first written above.

 

THE COMPANY:

 

COHBAR, INC.

        By:                 Name:     Title:  

 

 

 

[Signature Page to Cohbar, Inc. Amendment to Common Stock Purchase Warrant]

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Common
Stock Purchase Warrant as of the date first written above.

 

  IF AN INDIVIDUAL:         By:       (duly authorized signature)         Name:
     

(please print full name)

 

  Date:                 IF AN ENTITY:            

(please print complete name of entity)

      By:       (duly authorized signature)         Name:

  

    (please print full name)         Title:

 

    (please print full title)         Date:  

 

 

[Signature Page to Cohbar, Inc. Amendment to Common Stock Purchase Warrant]

 



 

 

